Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 26 January 1825
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


My dear friend
Norfolk Boat
January 26’ 1825
Your Letter Has found me at Richmond where I Came in obedience to a kind invitation from the assembly of Virginia, and I now am on my way to meet another kind Call from the assembly of pennsylvania at Harrisburg, so that I cannot Be Returned to Washington Before the 5th or 6th February, and on the 24th I Contemplate to set out for the Carolinas, georgia, alabama, new orleans, and the Western states as far as pitsburg from where I must Hasten to Boston for the Corner Stone of the 17th June. Upwards of 5000 miles to be performed in 99 days with only 13 days Rest to be distributed along the  places, and 300 miles through a sort of Wilderness. We Will do the Best we Can.I am Happy to  you Had not Heard of the actual Sailing of the Remaining professors. a vague rumour that they Had sailed long ago—made me Uneasy. I find myself under obligation to Doctor Blatterman and His lady for services Renderd to proscribed french patriots. Here is the answer to the Introduction He Brought over to me.Your kind advice Respecting the placement of my money, very continues with my own inclination Has been fine in practice by the kindness of the president and directors of the U.S. bank where I Had deposited $ 120,000 for which they give me U.S. stock at 4 ½ pt païable in paris. and to satisfy your friendly concern in my behalf I will add that the money so placed insures to each of my children a little more than 200,000 francs which they will find after me, while the Revenue in addition to What I now Have is as much as I can wish; the remainder Capital will totally clear my fortune, pay a debt of friendship which Rich as I now am I cannot any more overlook, and Acquit every Expense I may Have to make pass’d I am Again had the Roof of la grange. as to the Lands, I will see whether it is better to keep the whole town ship, or what is more agreable to the people of Whatever County it may be placed upon, to sell one Half by Alternate lots, and place the money of that Half so as to assist in Marriage arrangements. in a Word, my dear friend, I find myself now quite Rich and equal to all family purposes I might wish. I know that the gift of Congress is Conformant to the bill, almost every where deposited, of the several states, and still more so to the will of the people at Large: So that I Have no scruple about it. the senate opposition Had nothing unpleasant, one member perhaps excepted, and that one, provoked as He was, very improperly, wrote nothing personally disobliging.the Richmond Enquirer will tell you what Has past there: I was much gratified by the portion which the House of delegates Has unanimously voted for me. it was to me a great pleasure to meet  mr Randolph. and talk of Monticello with Him.of Monticello I cannot write without expressing the deep, affectionate sentiments I feel with regard to the future concerns of a more amiable intimate of the House: Be pleased, in proper time, to offer to Her the Blessing of a paternal friend.Present me, most affectionately, to mrs Randolph and all the family: my two companions beg to be Respectfully Remembered. I Have good news of my children and grand children particularly of the one, among the daughters of Virginia, about whom I Have been very uneasy.Adieu, my dear friend: I do nor yet know when I will depart for france: no sooner than the middle of August and much more probably at the last of September or begginning of october. not certainly before I Have Had the inexpressible, pleasure to visit Monticello. Most truly and affectionately Your old, loving, and unalterable friendLafayetteit is now a ruder fashion among most of the Opposition men to be, or pretend themselves to be Highly satisfied with Charles 10th not so among more severe patriots who think it impossible for Him not to follow the inclination of Mother and Priests perfectly conformant with His Own sentiments, and the little sum of thoughts he less Had on public affairs. I know little of the presidential election was I a member of the House, I would support my choice as long as possible, and calculate to find the next one, before I gave Him a vote, to best under political conditions.